United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0155
Issued: May 18, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On October 26, 2019 appellant filed a timely appeal from a July 19, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a diagnosed medical
condition causally related to the accepted March 30, 2018 employment incident.
FACTUAL HISTORY
On April 6, 2018 appellant, then a 34-year-old claim specialist, filed a traumatic injury
claim (Form CA-1) alleging that on March 30, 2018 he sustained an injury to his back when he
attempted to sit down in a chair, but the chair slipped from under him causing him to fall to the
ground while in the performance of duty. He explained that he hit the right side of his back on the
1

5 U.S.C. § 8101 et seq.

ground when he fell which caused swelling and tightness in his back. Appellant stopped work on
that day.
In support of his claim, appellant submitted a continuation of pay nurse report dated
April 18, 2018, noting that he stopped work on March 30, 2018 as he was totally disabled.
In an April 19, 2018 development letter, OWCP informed appellant of the deficiencies of
his claim. It advised him of the type of evidence necessary to establish his claim and afforded him
30 days to submit the necessary evidence.
In an April 3, 2018 work restriction note, Dr. Thomas D. Daum, Board-certified in family
medicine, reported that appellant had an unspecified illness and excused him from regular-duty
work until April 18, 2018.
In an April 16, 2018 report, Dr. Jennifer Wise, a chiropractor, noted that appellant was
under her care and held him off work for the period April 16 through May 13, 2018. In an April 23,
2018 report, she noted that he was treated for injuries sustained at work on March 30, 2018.
Dr. Wise indicated that appellant presented with low back pain with radiculopathy and was unable
to perform his work duties, as he was unable to sit and had difficulty moving from one position to
another and walking without assistance.
By decision dated May 31, 2018, OWCP denied appellant’s claim. It found that while he
had established that the employment incident occurred as alleged, the evidence of record was
insufficient to establish a medical diagnosis in connection with the accepted March 30, 2018
employment incident. Thus, OWCP concluded that the requirements had not been met to establish
an injury as defined by FECA.
On April 23, 2019 appellant requested reconsideration. In support of his request, he
submitted a March 30, 2018 report from Dr. Maura Dickinson, Board-certified in emergency
medicine, who noted that he presented to the emergency department with complaints of back and
neck pain. Appellant reported that he slipped from a chair at work and fell onto his buttocks which
aggravated his back. Dr. Dickinson conducted a physical examination and found no numbness or
tingling down appellant’s legs. She noted an impression of back pain and contusion.
Dr. Dickinson further reviewed his lumbosacral spine x-rays of the same date, which revealed no
abnormal lumbar spine findings and diagnosed back pain, including differential diagnoses “of
fracture vs sprain vs contusion.”
In an April 19, 2019 statement, appellant noted that he submitted a hospital report which
showed that he suffered from a contusion from his fall. He asserted that his back was swollen for
weeks and required massage therapy with a chiropractor.
By decision dated July 19, 2019, OWCP denied modification of its prior decision.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,3 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. Second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.6
The medical evidence required to establish a causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.7 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.8
ANALYSIS
The Board finds that appellant has met his burden of proof to establish the diagnosed
medical condition of a back contusion. The Board further finds, however, that the case in not in
posture for a decision as to whether his diagnosed contusion is causally related to the accepted
March 30, 2018 employment incident.

2

Id.

3

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
4
L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
5
P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
7

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
8
T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

Dr. Dickinson, in her March 30, 2018 report, described the accepted March 30, 2018
employment incident, provided examination findings, and noted an impression of a contusion and
a differential diagnosis of “fracture vs sprain vs contusion.” Therefore, the Board finds that the
evidence of record establishes the diagnosis of a back contusion.
OWCP has not reviewed the medical evidence of record on the issue of whether the
established diagnosis of back contusion is causally related to the accepted employment incident.
Therefore, the case will be remanded to OWCP for consideration of the medical evidence on the
issue of causal relationship. Following such further development as deemed necessary, OWCP
shall issue a de novo decision.
CONCLUSION
The Board finds that appellant has met his burden of proof to establish the diagnosed
medical condition of a back contusion. The Board further finds that the case is not in posture for
a decision as to whether his diagnosed back contusion is causally related to the accepted March 30,
2018 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the July 19, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: May 18, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

4

